DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 which are drawn to an electrochemical cell in the reply filed on 13 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected battery module, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned filed reply.

Information Disclosure Statement (IDS)
The information disclosure statements submitted on 29 November 2018 and 19 November 2019 were filed after the initial information disclosure statement submitted on 04 September 2018.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “the attachment of sense leads and cell monitoring equipment”.  There is insufficient antecedent basis for this limitation in the claim in which the examiner suggest amending the claim to recite the limitation “an attachment of at least one sensor lead, and a cell monitoring equipment” to overcome this rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachtmann et al (US 2011/0177423 A1). Hereinfter referred to as Nachtmann.
Regarding claim 1, Nachtmann discloses an electrochemical cell (“polymer electrolyte membrane fuel cell” [0002]) that comprises
a single positive electrode (“cathode” [0020], 20 Fig. 5),
a single negative electrode (“anode” [0020], 21 Fig. 5),
a separator that is disposed between the positive electrode and the negative electrode (“membrane” [0020], 22 Fig. 5), wherein the positive electrode, the negative electrode and the separator are arranged in a stacked configuration (Fig. 5 which shows a stacked arrangement sequentially of 20, 22, and 21),
an electrically-insulating frame disposed between portions of the positive electrode and the negative electrode (“structural film layer” [0019], comprising of 25a and 25b Fig. 5) so as to isolate the positive electrode and the negative electrode (Fig. 5 where there is space between 20 and 21 due to structural film layer 25a and 25b, and [0004] wherein the structural film layer of the invention of Nachtmann serves a purpose of “Protecting the membrane from gas diffusion media fiber puncture” where “short circuiting the assembly” occurs), the frame having an outer peripheral edge that protrudes outward relative to a peripheral edge of the positive electrode and the negative electrode (Fig. 5 where 25a and 25b have one outer edge that protrudes from the outer edge of the positive and negative electrodes), and
a sealing material layer residing between the positive electrode and the negative electrode (“Adhesive” [0020], 27 Fig. 5), the sealing material layer including a first sealing portion  and a second sealing portion, the first sealing portion disposed between the frame and an 
Regarding claim 2, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein the first sealing portion and the second sealing portion reside entirely within an outer peripheral edge of both the positive electrode and the negative electrode (“Adhesive 27 flows through vias 26a and 26b to attach structural film layers 25a and 25b to… electrodes 20 and 21” [0032], and vias 26a and 26b reside entirely within the positive electrode 20 and the negative electrode 21).
Regarding claim 3, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein an opening is provided in the frame between an inner peripheral edge of the frame and an outer peripheral edge of the frame (26a and 26b Fig. 5, distinct set of “plurality of vias” between 26a and 26b [0020]).
Regarding claim 7
Regarding claim 9, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein the frame is thermally conductive (“different methods of bonding… not only temperature and pressure, may be used to adhere structural support films 25a and 25b” [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtmann (US 2011/0177423 A1) as applied to claim 1 above, and further in view of Kageyama et al (CN 105556725 A, using US 2016/0190610 A1 as its English equivalent). Hereinafter referred to as Kageyama.
Regarding claim 4 and 5, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, but does not disclose wherein the frame has a non-uniform cross sectional thickness, and wherein the frame has a T-shaped cross-sectional shape including a first frame portion disposed between the positive electrode and the negative electrode that has a first thickness, and a second frame portion disposed outside a periphery of the positive electrode and the negative electrode that has a second thickness, where the second thickness is greater than the first thickness.
However, Kageyama discloses an electrochemical cell (“polymer electrode assembly” [0001]) that comprises a single positive electrode (“air electrode layer (cathode) 13” [0020]), a single negative electrode (“fuel electrode layer (anode) 12” [0020]), a separator that is disposed between the positive electrode and the negative electrode (“electrolyte membrane 11” [0020]), an electrically-insulating frame (“frame 1” [0019]) disposed between portions of the positive electrode and the negative electrode so as to isolate the positive electrode and the negative electrode (Fig. 7 where the 1C portion of frame 1 is disposed at a height of the electrode stack that is in between the anode 12 and cathode 13) and has an outer peripheral edge that protrudes outward relative to a peripheral edge of the positive electrode and the negative electrode (portions 1D, 1Q, 1R, and 1B of frame 1 in Fig. 7 where these extend outwardly from the 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the frame of Nachtmann in view of Kageyama wherein the frame has a non-uniform cross sectional thickness and wherein the frame has a T-shaped cross-sectional shape including a first .

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtmann (US 2011/0177423 A1) as applied to claim 1 above, and further in view of Desilvestro et al (US 2007/0042264 A1). Hereinafter referred to as Desilvestro.
Regarding claims 6 and 10, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, but does not disclose wherein the frame has a uniform thickness and includes a detent that is shaped and dimensioned to receive a sensor lead, wherein the frame includes reinforcing elements, and wherein the frame includes features that aid the attachment of sense leads and cell monitoring equipment thereto.
However, Desilvestro discloses an electrochemical cell (“high power battery” [0009]) that comprises a single positive electrode (comprising of 22 and 26 Fig. 1, “bipolar plate” and “electrochemically active cathode layer” [0021]), a single negative electrode (comprising of top layer with shading same as 22 and 24 Fig. 1, “bipolar plate” and “electrochemically active anode layer” [0021] ), a separator that is disposed between the positive electrode and the negative electrode (comprising of 34 and 36 Fig. 1, “separator” and “electrolyte solution” [0021]), an electrically-insulating frame (“seal structure” [0025], 51 Fig. 1) disposed between portions of the positive electrode and the negative electrode so as to isolate the positive electrode and the 
Therefore it would have been obvious for a person of ordinary skill in the art to modify the frame of Nachtmann in view of Desilvestro wherein the frame has a uniform thickness and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721